           Case 1:17-cv-00173-BRW-CSM Document 115 Filed 11/05/18 Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NORTH DAKOTA
                                        WESTERN DIVISION

      Energy Transfer Equity, L.P., and Energy           )
      Transfer Partners, L.P.,                           )
                                                         )           Case No. 1:17-cv-00173
                             Plaintiffs,                 )
vs.                                                      )
                                                         )       DECLARATION OF JENNIFER
      Greenpeace International (aka “Stichting           )     RECINE IN SUPPORT OF MOTION
      Greenpeace Council”); Greenpeace, Inc.;            )      FOR EXTENSION OF TIME TO
      Greenpeace Fund, Inc.; Banktrack (aka              )      SERVE OR FOR ALTERNATIVE
      “Stichting Banktrack”); Earth First!; Cody         )           FORM OF SERVICE
      Hall; Krystal Two Bulls; Jessica Reznicek;         )
      Ruby Montoya; Charles Brown; and John and          )
      Jane Does 1-20,                                    )

                             Defendants.

      I, Jennifer S. Recine, pursuant to 28 U.S.C. § 1746, hereby declare and state as follows:

             1.      I am a member of the law firm Kasowitz Benson Torres LLP, counsel for Energy

      Transfer Equity, L.P. and Energy Transfer Partners, L.P. (collectively, “Plaintiffs” or “Energy

      Transfer”). I respectfully submit this declaration in support of Plaintiffs’ motion for an extension

      of time to serve Defendants Jessica Reznicek, Ruby Montoya, Krystal Two Bulls, and Cody Hall

      or, in the alternative, for leave to serve these defendants by alternative means. This declaration

      is based on my personal knowledge of Plaintiffs’ efforts to locate and serve these defendants and

      facts conveyed to me by Plaintiffs’ outside investigators.

      I.     Plaintiffs’ Efforts to Locate and Serve Defendants

             2.      Plaintiffs commenced efforts to serve Ms. Reznicek, Ms. Montoya, Ms. Two

      Bulls, and Mr. Hall in August 2018, and these efforts have continued until today, November 5,

      2018. Certain of Plaintiffs’ efforts to serve Defendants are described in (i) the declaration of

      Plaintiff’s process coordinator, Denise Vasquez of First Legal Investigations (ECF No. 108); (ii)
     Case 1:17-cv-00173-BRW-CSM Document 115 Filed 11/05/18 Page 2 of 7



affidavits of attempted service on Jessica Reznicek and Ruby Montoya, dated November 5, 2018

(true and correct copies of which are attached hereto as Exhibit 1 and Exhibit 2, respectively);

and (iii) an unexecuted summons for Cody Hall, dated October 9, 2018 (a true and correct copy

of which is attached hereto as Exhibit 3).

       3.      In addition to the efforts described in the attached declarations and affidavits, in

early October 2018, after Plaintiffs’ initial efforts to serve defendants were unsuccessful,

Plaintiffs engaged a private investigation firm to research and investigate potential locations at

which Plaintiffs could serve defendants Jessica Reznicek, Ruby Montoya, Krystal Two Bulls,

and Cody Hall with the summons and amended complaint in this action.

       4.      Over the course of October, investigators conducted extensive investigative

research to discern likely locations where each of the defendants was located and could be

served. I am informed by the investigators that these efforts included internet research;

monitoring of social media; and conducting interviews witnesses connected to the defendants

with potential knowledge of defendants’ locations. Through these efforts, Plaintiffs’

investigators identified several locations across the country where investigators believed there

was some likelihood that the respective defendant could be found and served.

       5.      Once likely locales of defendants were identified, investigators were deployed to

conduct on the ground investigations. As set forth herein, investigators were deployed to

locations in Ohio, Iowa, Montana, and Pennsylvania where they canvassed the areas for

information on defendants’ whereabouts and spent dozens of hours monitoring hotels,

residences, and other locations where evidence suggested defendants may be found. While

Plaintiffs’ investigators believe they have been close to locating defendants, to date, Plaintiffs

have been unable to serve defendants. I am informed by the investigators that defendants have




                                                  2
     Case 1:17-cv-00173-BRW-CSM Document 115 Filed 11/05/18 Page 3 of 7



moved frequently between and within cities and are staying in hotels under assumed or alternate

names. Notwithstanding the foregoing, Plaintiffs’ investigators believe that with additional time,

they will be able to locate and serve defendants.

       6.      Below is a more detailed description of efforts taken by Plaintiffs’ investigators to

serve the individual defendants.

       A.      Jessica (Anderson) Reznicek

       7.      Research and investigation conducted in October 2018 suggested that Ms.

Reznicek was living in various hotels in the Dayton, Ohio area. With this information, three

investigators were deployed to the Dayton, Ohio to monitor these hotels and canvass the

surrounding areas to locate and serve Ms. Reznicek.

       8.      Investigators determined that Ms. Reznicek was likely staying at the SpringHill

Suites, a hotel located at 3591 York Plaza Lane, Dayton, Ohio 45414. Hotel employees shown

photographs of Ms. Reznicek indicated to investigators that she had in fact been staying at the

hotel. Accordingly, investigators surveilled the hotel for several days, but Ms. Reznicek was not

observed entering or leaving the hotel.

       9.      Investigators checked other hotels in the Dayton area in an effort to locate Ms.

Reznicek including the Residence Inn, Courtyard by Marriott, Quality Inn, Comfort Inn and

Suites, and Hawthorne Suites. Employees of these hotels did not recognize Ms. Reznicek from

photographs. Investigators also canvassed local restaurants and stores in an effort to locate Ms.

Reznicek, but were not successful.

       10.     Through these efforts, investigators developed information that suggested Ms.

Reznicek was staying at the Drury Inn and Suites at 6616 Miller Lane, Dayton, Ohio, and

commenced surveillance of that location. Investigators also canvassed local business in the




                                                    3
     Case 1:17-cv-00173-BRW-CSM Document 115 Filed 11/05/18 Page 4 of 7



vicinity of the Drury Inn, in an effort to locate Ms. Reznicek. To date, while Ms. Reznicek has

not been observed coming or going from the hotel, the result of ongoing investigations suggest

that Ms. Reznicek remains resident at that location, and investigators are continuing to monitor

the area.

       B.      Ruby Montoya

       11.     Research and investigation conducted in October 2018 suggested Ms. Montoya

was living in various hotels in the West Des Moines, Iowa area. Two investigators were

deployed to West Des Moines, Iowa to monitor local hotels and canvass the surrounding areas.

Through these efforts, investigators determined that Ms. Montoya was likely staying at the

Homewood Suites, located at 6620 Stagecoach Drive, West Des Moines, Iowa 50266.

       12.     Investigators spent several days monitoring the hotel, but did not see Ms.

Montoya entering or leaving. Investigators spoke to employees of the hotel and showed them

photographs of Ms. Montoya. Hotel employees indicated to investigators that Ms. Montoya had

been a guest of the hotel, but was believed to have left in the preceding days.

       13.     Investigators canvassed other hotels and restaurants in the West Des Moines area

but did not locate Ms. Montoya.

       14.     Through these efforts, investigators developed information that suggested Ms.

Montoya was staying at the Drury Inn and Suites at 5505 Mills Civic Parkway, West Des

Moines, Iowa 50266. Accordingly, investigators monitoring the Drury Inn, but have not seen

Ms. Montoya entering or leaving the hotel. To date, while Ms. Montoya has not been observed

coming or going from the hotel, Plaintiffs’ investigations suggest Ms. Montoya remains resident

at that location, and investigators are continuing to monitor the area.




                                                  4
     Case 1:17-cv-00173-BRW-CSM Document 115 Filed 11/05/18 Page 5 of 7



       C.      Krystal Two Bulls

       15.     Research and investigation conducted in October 2018 indicated that Ms. Two

Bulls was likely staying at a private residence in Colstrip, Montana. Two investigators were

deployed to Colstrip to monitor addresses associated with Ms. Two Bulls and canvass

surrounding areas.

       16.     This investigation indicated that Ms. Two Bulls was living at a residence located

at 323 Wildrye Street, Colstrip, Montana 59323. Investigators surveilled the location, but did not

see Ms. Two Bulls enter or leaving the residence, and no one answered the door when an effort

was made to serve Ms. Two Bulls. Neighbors interviewed by investigators stated they had seen

Ms. Two Bulls “recently,” but could not remember the exact date. They also stated that they

believed she was “just visiting.”

       17.     Investigators developed information that suggested Ms. Two Bulls was staying at

a residence located at 33 Juniper Avenue, Colstrip, Montana 59323. Investigators surveilled the

residence, but did not see Ms. Two Bulls, or anyone, enter or leave the property, and no one

answered the door when an effort was made to serve Ms. Two Bulls at that address.

       18.     The ongoing investigation has developed information that suggests that Ms. Two

Bulls is currently staying at the Colstrip Inn at 6227 Main Street, Colstrip, Montana 59323.

Investigators have been engaged in surveillance of the hotel, but Ms. Two Bulls has not been

observed entering or leaving the hotel. Investigators are continuing to monitor the hotel and

surrounding area.

       D.      Cody Hall

       19.     Research and investigation conducted in October 2018 suggested that Cody Hall

was staying at the Courtyard by Marriott at 945 Pennsylvania Avenue, Pittsburgh, Pennsylvania.




                                                5
        Case 1:17-cv-00173-BRW-CSM Document 115 Filed 11/05/18 Page 6 of 7



Four investigators were deployed to Pittsburgh to monitor the hotel and canvass the surrounding

area.

         20.     Investigators surveilled the hotel continuously for several days, but Mr. Hall was

not observed entering or leaving the hotel. During this time, investigators spoke to a door man

who is also a parole officer, who stated that while Mr. Hall “looked very familiar,” he could not

confirm whether he was staying at the hotel. Investigators canvassed other hotels in the area but

did not locate Mr. Hall.

         21.     Investigators also canvassed a Greyhound bus station near the hotel. A security

guard at the station confirmed that Mr. Hall’s car had been parked in the station parking lot “a

few days ago.”

         22.     Investigators also canvassed numerous bars, restaurants, and stores in Pittsburgh’s

Cultural District and Hill District, but were unable to locate Mr. Hall.

         23.     The result of ongoing investigation suggests that Mr. Hall is staying at the

Courtyard by Marriott in Pittsburgh, and investigators are continuing to monitor the area.

II.      Additional Information

         24.     Public sources, including an article entitled, “A year later, still no federal charges

against ‘saboteurs’ of Dakota Access Pipeline. Why?” by William Petroski for the Des Moines

Register, desmoinesregister.com, July 23, 2018, available at

https://www.desmoinesregister.com/story/news/politics/2018/07/23/dakota-access-pipeline-

iowa-sabotage-no-federal-charges-jessica-reznicek-ruby-montoya/801287002/, report that “Bill

Quigley, a law professor at Loyola University New Orleans” is “representing [Jessica Reznicek

and Ruby Montoya] at no cost” in connection with the federal investigation into Reznicek and

Montoya. A true and correct copy of the article is attached hereto as Exhibit 4.




                                                    6
     Case 1:17-cv-00173-BRW-CSM Document 115 Filed 11/05/18 Page 7 of 7



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Signed this 5th day of November in New York, New York.




                                                    /s/ Jennifer S. Recine
                                                    Jennifer S. Recine




                                                7
